Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant has filed a terminal disclaimer on 11/30/2020 and overcome the double patenting rejection.

Double Patenting
3.	Applicant's terminal disclaimer filed on 11/30/2020 was approved by the appropriate personnel on 11/30/2020.


Allowable Subject Matter

4.	Claims 1-3, 5-10 and 12-27 are allowed
5.	Claims 4 and 11 are cancelled. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references disclose the general subject matter recited in independent claims 1, 17, 21 and 22. 

A.	Sangster et al. (US Patent. No. US 8,213,908 B2) discloses input device is a pointing device, and wherein performing the authentication operation comprises generating a personal identification number (PIN); wirelessly sending 

B. 	Glass et al. (US Pub. No. US 2006/0105712 A1) discloses support of wireless input devices and in particular to authenticating and maintaining secure connections between a wireless human interface device (HID) and the respective host.

C.    Sangster (US Patent. No. US 7,907,542 B2) discloses an apparatus, system, and method for constructing, transmitting, and authenticating a password utilized by an authentication device to authenticate an access device. The authentication device receives the password from the access device, authenticates the access device if the password matches stored information, and returns an acknowledgment message that includes an index value associated with a stored character set. The access device constructs and transmits the password. The access device receives from a user, a plurality of predefined characters forming a User ID. The access device also receives the acknowledgment message and index value from the authentication device. The index value is used to identify a set of password modification factors from a plurality of sets stored in a lookup table. The access device utilizes the identified set to modify a password, and transmits the password to the authentication device.

Reasons for Allowance 
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… wirelessly transmitting a password from a mobile computing device to a human interface device (HID) that is coupled with a computing device such that the HID appears as a keyboard to the computing device, wherein the password is encrypted prior to sending the password from the mobile computing device to the HID; receiving the password at the HID; and injecting, via the HID, the password as a series of keystrokes into a password field of the computing device”, as recited in claim1, “… wirelessly transmitting a password from a mobile computing device to a human interface device (HID) that is coupled with a computing device such that the HID appears as a keyboard to the computing device, wherein the password is provided from a password vault application on the computing device; receiving the password at the HID; and injecting, via the HID, the password as a series of keystrokes into a password field of the computing device”, as recited in claim 9, “… wirelessly transmitting a password from a mobile computing device to a human interface device (HID) that is coupled with a computing device such that the HID appears as a keyboard to the computing device; receiving the password at the HID; and injecting, via the HID, the password as a series of keystrokes into a password field of the computing device, wherein the password is injected without disclosing the 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 17, 21 and 22. For this reason, the specific claim limitations recited in independent claims 1, 17, 21 and 22 taken as whole are found to be novel and allowable.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






A.G.
February 12, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434